Citation Nr: 1438467	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-28 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Hodgkin's lymphoma.

2.  Entitlement to service connection for a left shoulder disability to include as secondary to Hodgkin's lymphoma.

3.  Entitlement to service connection for a low back disability to include as secondary to Hodgkin's lymphoma.

4.  Entitlement to service connection for a neck disability to include as secondary to Hodgkin's lymphoma.

5.  Entitlement to service connection for sciatica to include as secondary to Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from March 1984 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2013, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the claim of service connection for Hodgkin's lymphoma, the evidence of record is insufficient to decide the material issues of fact, pertaining to exposure to environmental or chemical hazards at the Naval Air Station Cecil Field, Jacksonville, Florida, and further factual development is needed.  

The record does not contain the Veteran's personnel records, which are necessary in order to confirm his presence in Naval Air Station Cecil Field, Jacksonville, Florida.  They must be obtained.

Following VA examination in September 2011, the examiner provided an opinion stating that medical literature did not reveal a link between the Veteran's Hodgkin's lymphoma and exposure to chemicals, no rationale was provided.  An opinion was also provided regarding the Veteran's low back and neck disabilities finding that they were not related to service.  The Veteran is not claiming that these disabilities are related to service, but rather they are secondary to chemical exposure during service and/or treatment for his Hodgkin's lymphoma.  The VA medical opinions are inadequate to decide the claims and further development is needed. 

The Veteran submitted a decision regarding the grant of disability benefits from the Social Security Administration (SSA).  The records upon which the agency based its determination were not submitted and as they are potentially relevant to VA's adjudication of his claim, these records must be obtained on remand.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

The September 2011 VA examiner noted that the Veteran was in a motor vehicle accident in 1998 and his neck and back problems began following that accident.  The treatment records relating to this accident are not of record and should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the 1998 motor vehicle accident.  After securing the necessary release(s), obtain these records.  

2.  Request, directly from the SSA, complete copies of the determination on a claim for disability benefits, together with the medical records that served as the basis for such determination.  

3.  Request the Veteran's service personnel records.  In order to verify his presence at Naval Air Station Cecil Field, Jacksonville, Florida, and his assigned unit.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran. 

4.  Ask the appropriate federal custodian to provide the physical location, including the maintenance hangars, of the Veteran's assigned unit while he served in Naval Air Station Cecil Field, Jacksonville, Florida.  If the records requested do not exist or further efforts to obtain the records would be futile, notify the Veteran. 

5.  Request from the appropriate federal custodian the level of known exposure to environmental or chemical hazards at Naval Air Station Cecil Field, Jacksonville, Florida, from March 1984 to March 1988.

If exposure to environmental or chemical hazards is confirmed, undertake further development as required.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) and VBA Fast Letter 11-03 (January 11, 2011, as revised January 28, 2013). 

6.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the etiology of his Hodgkin's lymphoma, left shoulder disability, low back disability, neck disability, and sciatica.  The file must be made available to the examiner for review.  

Based on examination results, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that Hodgkin's lymphoma is related to active service, including any confirmed in-service exposure to environmental or chemical hazards at the Naval Air Station Cecil Field, Jacksonville, Florida.  

Based on the record review and examination results, the examiner must indicate whether it is as likely as not (a 50 percent or greater probability) that the current left shoulder disability, low back disability, neck disability, and sciatica were caused or aggravated by Hodgkin's lymphoma, treatment for Hodgkin's lymphoma, or any confirmed in-service exposure to environmental or chemical hazards at the Naval Air Station Cecil Field, Jacksonville, Florida.  In providing the opinion, the examiner must consider the 1998 motor vehicle accident reported during the September 2011 VA examination.  

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  After the above development, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



